DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-11 filed September 13, 2021, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2022, is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “image correction module …” of claim 1,
the “analysis module …” of claim 1,
the “image correction module …” of claim 6,
the “analysis module …” of claim 6,
the “image correction module …” of claim 11, and
the “analysis module …” of claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Kooiman’ (US 2022/0342316 A1) in view of ‘Al-Ameen’ (“An improved contrast equalization technique for contrast enhancement in scanning electron microscopy images,” 2018).
Regarding claim 1, Kooiman teaches an auxiliary prediction system for predicting reliability of a target object after a specific operation (e.g., Fig. 4B, which shows method for predicting whether target object will be defective after specific etching operation; See mapping below for further details and implementation of this method as a computer system), comprising: 
an image correction module (Note interpretation under ‘112(f) – see above; The corresponding structure, material, acts, or equivalents thereof, includes a computer performing the functions of the module – see e.g., [0028] of the published application; Kooiman teaches implementing its method using a computer – e.g., Fig. 30 and [0403] et seq.) for performing an image correction procedure to convert an original image of the target object into a first correction image ([0119], Fig. 4B, after development image (ADI) is obtained at P413; e.g., [0105], ADI may be a scanning electron microscope (SEM) image; see Note Regarding Correction below); and 
an analysis module (Note interpretation under ‘112(f) – see above; The corresponding structure, material, acts, or equivalents thereof, includes a computer performing the functions of the module – see e.g., [0028] of the published application; Kooiman teaches implementing its method using a computer – e.g., Fig. 30 and [0403] et seq.) using an artificial intelligence model ([0119], Fig. 4B, P415, model 403 is used; e.g., [0115] the model may be a convolutional neural network (CNN), which is a type of artificial intelligence model) that has been trained to perform a feature analysis on the first correction image so as to predict whether the target object has a defect or not after the specific operation (e.g., [0101], Fig. 4A, model has been trained to predict whether substrate target object will have a defect after an etching specific operation; Also see e.g., [0119] and Fig. 4B, which describe using the trained model to make the prediction).

Note Regarding Correction.  Kooiman teaches acquiring an ADI as an SEM image (e.g., [0105], “In an embodiment, the metrology tool is a SEM (e.g., Fig. 28) and the ADI and the AEI images are SEM images”) and applying its analysis module to the ADI image (e.g., [0119]).
Kooiman does not explicitly teach performing an image correction procedure for its ADI.
However, Al-Ameen does teach performing an image correction procedure to convert an original SEM image of a target object into a first correction image (Pg. 1134, Table 1 lists several known techniques for performing contrast correction; Sec. 3 describes the author’s image contrast correction procedure; Figs. 1-3 show examples of original and corrected images).
Al-Ameen teaches that SEM images commonly suffer from low-contrast, that increasing the contrast of SEM images is beneficial, and that various methods of improving SEM image contrast have been described in the prior art (Pg. 1133, 1st par.; Table 1).  Al-Ameen teaches that its own technique performs contrast correction with better results than other known techniques (e.g., Pg. 1141, rt. col.).
The contrast correction of Al-Ameen could be applied to the ADI of Kooiman, which would result in the ADI having advantageously improved contrast.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kooiman with the contrast correction of Al-Ameen in order to improve the system with the reasonable expectation that this would result in a system that obtained ADI SEM images with advantageously improved contrast using a technique known to provide better results than other alternatives.  This technique for improving the system of Kooiman was within the ordinary ability of one of ordinary skill in the art based on the teachings Al-Ameen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kooiman and Al-Ameen to obtain the invention as specified in claim 1.

Regarding claim 2, Kooiman in view of Al-Ameen teaches the auxiliary prediction system of claim 1, and Kooiman further teaches that the original image is defined as an image of the target object before the specific operation ([0119], after development image (i.e. ADI) is acquired before etching specific operation is performed; Also see e.g., [0102]).

Regarding claim 3, Kooiman in view of Al-Ameen teaches the auxiliary prediction system of claim 1, and Al-Ameen further teaches that the image correction procedure includes a brightness and darkness contrast correction procedure (e.g., Pg. 1133, 1st two pars.; Figs. 1-3), a structure size correction procedure, and/or a space or plane distortion correction procedure.

Regarding claim 4, Kooiman in view of Al-Ameen teaches the auxiliary prediction system of claim 1, and Kooiman further teaches that the artificial intelligence model is formed by a training model undergoing a plurality of trainings, each training enables the training model to perform an analysis by using a plurality of first correction images (see Note Regarding Correction given above with respect to claim 1) for training and a defect result mark of each object for training after the specific operation so as to generate a prediction path (e.g., [0108]-[0109], training is performed using ADI/first image and detected defects from AEI captured after the specific etching operation to adjust model; [0116], Fig. 6 is an example of trained CNN model, which includes prediction path; also see e.g., [0103], [0076] et seq., and [0276]), and the artificial intelligence model continuously performs training until an accuracy of the prediction path reaches a threshold (e.g., [0103], model is trained to achieve at least 90% accuracy).

Regarding claim 6, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 1.  Kooiman in view of Al-Ameen teaches the system of claim 1 (see above).  Accordingly, claim 6 is also rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen for substantially the same reasons as claim 1.

Regarding claim 7, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 2.  Kooiman in view of Al-Ameen teaches the system of claim 2 (see above).  Accordingly, claim 7 is also rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen for substantially the same reasons as claim 2.

Regarding claim 8, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 3.  Kooiman in view of Al-Ameen teaches the system of claim 3 (see above).  Accordingly, claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen for substantially the same reasons as claim 3.

Regarding claim 9, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 4.  Kooiman in view of Al-Ameen teaches the system of claim 4 (see above).  Accordingly, claim 9 is also rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen for substantially the same reasons as claim 4.

Regarding claim 11, Examiner notes that the claim recites a computer program product stored in a non-transitory computer readable medium to enable a system substantially the same as the system of claim 1.  Kooiman in view of Al-Ameen teaches the system of claim 1 (see above).  Kooiman further teaches a computer program product stored in a non-transitory computer readable medium to enable its system (e.g., Fig. 30, [0405]-[0406]).  Accordingly, claim 11 is also rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen for substantially the same reasons as claim 1.


Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen as applied above, and further in view of ‘Osipov’ (“High-temperature etching of SiC in SF6/O2 inductively coupled plasma,” 2020).
Regarding claim 5, Kooiman in view of Al-Ameen teaches the auxiliary prediction system of claim 1, and Kooiman further teaches that the target object is a microstructure of an electronic device (e.g., [0225], ADI of substrate may include features such as holes, pillars and/or lines, each of which is a microstructure of an electronic device), the specific operation includes a heating procedure, an electrifying procedure, a stress application procedure or a temperature change procedure in a manufacturing process of the electronic device (e.g., [0119], [0101], the specific operation is an etching procedure in a manufacturing process of the electronic device; see Note Regarding Etching below), and the defect of the target object after the specific operation includes a necking state (e.g., [0225], defect in ADI may be necking of the lines).

Note Regarding Etching.  The specific operation taught by Kooiman is etching (e.g., [0101], [0119]).  Kooiman teaches that “a temperature of the substrate” is one of several etch conditions that describe the etch process (e.g., [0106]).  Nevertheless, Kooiman does not explicitly teach that the etching includes a heating procedure, an electrifying procedure or a temperature change procedure.
Al-Ameen also does not teach this feature.
However, Osipov does teach that etching may include a heating procedure (e.g., Fig. 1, heating unit 5; Pg. 2, Experimental details, 1st par., integrated heating unit heats the wafer substrate to 20 to 400°C; e.g., Pg. 2, 1st par., wafer is heated by plasma during etching).
Osipov teaches that performing etching at higher temperatures advantageously results in increased etching rate (Pg. 2, 1st par.; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Kooiman in view of Al-Ameen as applied above with the heating procedure as part of etching taught by Osipov in order to improve the system with the reasonable expectation that this would result in a system that performed etching in a heated manner that could result in advantageously increased etching rates.  This technique for improving the system of Kooiman in view of Al-Ameen was within the ordinary ability of one of ordinary skill in the art based on the teachings of Osipov.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kooiman, Al-Ameen, and Osipov to obtain the invention as specified in claim 5.	

Regarding claim 10, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 5.  Kooiman in view of Al-Ameen and Osipov teaches the system of claim 5 (see above).  Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Kooiman in view of Al-Ameen and Osipov for substantially the same reasons as claim 5.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 ‘Kapur’ (“Geometric Correction of SEM Images,” 2000)
Example of geometric correction for SEM images
‘Schmidt’ (“Enhanced X-Ray Inspection of Solder Joints in SMT Electronics Production using Convolutional Neural Networks,” 2020)
Example of using CNN artificial intelligence models for defect detection in X-Ray imagery

‘Budma’ (“Fundamentals of Deep Learning,” 2017)
Teaches background regarding artificial intelligence models
Chapter 2 concerns training
‘Yoon’ (US 2021/0004946 A1)
Trains neural network to detect defects, including necking ([0055])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669